Citation Nr: 1701276	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1954 to January 1957 in the United States Army.  He died in March 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant resides in Virginia and the Statement of the Case was issued by the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran died in March 2011.  The cause of death was trauma due to a head injury sustained as a result of a fall, with contributing causes of hypertensive cardiovascular disease and diabetes mellitus.

2.  At the time of death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 100 percent disabling, effective December 17, 2003; bilateral hearing loss, rated 40 percent disabling, effective December 17, 2003; and tinnitus, rated 10 percent disabling, effective December 17, 2003.  

3.  The Veteran's cause of death was unrelated to service or a service connected disability.





CONCLUSION OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for DIC under 38 U.S.C.A. §  1318  have not been met. 38 U.S.C.A. §  1318  (West 2014); 38 C.F.R. § 3.22  (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with an August 2011 pre-adjudication letter.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Initially, the Board notes that the Veteran's service treatment records are fire-related; (i.e., destroyed or damaged by a fire at the National Personnel Records Center facility in 1973).  In that regard, in a December 2005 memorandum, VA rendered a formal finding of the unavailability of the Veteran's service records.  He was provided notice of such and the opportunity to submit any service records in his possession.  Nevertheless, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  

All identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

Finally, a medical opinion was not obtained, and the Board finds that one is not warranted.  Although section 38 U.S.C.A. § 5103A(a) directs VA to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit," De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), such efforts are not required when there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).   The Board notes that the appellant's April 2011 and December 2012 statements in support of her claim do not relate to contentions that the Veteran's death was caused by a service-connected disability, instead, these statements pertain to the effective date of the grant of service connection for the Veteran's PTSD.  See April 2011 Claim for compensation; December 2012 Form 9; December 2012 third party correspondence.  The Board finds that a VA medical opinion is not warranted, as the appellant's contentions and the evidence of record do not indicate that a reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a)(2).  

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran died in March 2011.  According to his death certificate, the cause of death was head injury sustained as a result of a fall; the Veteran died the same day.  Contributory causes were noted as hypertensive cardiovascular disease and diabetes mellitus.  See Certification of Vital Record dated March 2011.  
At the time of death, the Veteran was service-connected for PTSD, hearing loss, and tinnitus.  

The Veteran was not service-connected for either the principal cause of death (head trauma) or a contributory cause of death (hypertensive cardiovascular disease or diabetes mellitus).  Moreover, as noted above, the appellant has not asserted that the Veteran's death was related to service or a service-connected disability.  See April 2011 Claim for compensation; December 2012 Form 9; December 2012 third party correspondence.  Rather, her contention is that the Veteran was entitled to an earlier effective date for his award of service connection for PTSD, which, in turn, would entitle her to DIC benefits.  With regard to the principal and contributory causes of death, the Board finds that evidence of record, lay and medical, does not support or indicate a relationship between the Veteran's post-service injury and cause and contributory causes of death and the Veteran's period of service or his service-connected disabilities.  

Hence, the Board finds that the evidence of record does not link Veteran's fatal disease processes to service or a service connected disability.  Additionally, the appellant has not asserted that the Veteran's service-connected disabilities contributed to the Veteran's death or that the contributory causes of hypertensive cardiovascular disease and diabetes mellitus are related to service.  

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.").  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.  


DIC under 38 U.S.C. § 1318.

In order to establish entitlement to DIC benefits under 38 U.S.C.A. §  1318 , it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. The total rating may be based on application of the criteria in the rating schedule or on individual unemployability. 38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314  to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308  but determines that benefits were payable under 38 U.S.C. § 5309. 38  C.F.R. § 3.22 (b).

Here, the Board finds that the appellant's entitlement to DIC under 38 U.S.C. § 1318 has not been established.  As noted by the regional office below, the Veteran was rated 100 percent disabled from December 17, 2003, to March, 12, 2011, for his service-connected PTSD.  In a February 26, 2009, Board decision, the Board denied entitlement to an effective date earlier than December 17, 2003, for the award of service connection for PTSD, to include on the basis of CUE.  While the Board acknowledges the appellant's contention the Veteran was entitled to an earlier effective date for the award of service connection for PTSD, as the Veteran was not receiving, and was not entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, DIC benefits pursuant to section 1318 are not warranted.  

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

 The claim of entitlement to DIC under 38 U.S.C.A. § 1318  is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


